 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           EASTERN DISTRICT OF CALIFORNIA
10
11 SECURITIES AND EXCHANGE                         Case No. 1:16-cv-00344-LJO-JLT
   COMMISSION,
12                                                 ORDER GRANTING MOTION OF
              Plaintiff,                           RECEIVER, DAVID P. STAPLETON,
13                                                 FOR ORDER AUTHORIZING FIRST
        v.                                         INTERIM DISTRIBUTION ON
14                                                 ALLOWED, NON-SUBORDINATED
   BIC REAL ESTATE DEVELOPMENT                     CLAIMS
15 CORPORATION and DANIEL R.
   NASE, individually and d/b/a                    (ECF No. 440)
16 BAKERSFIELD INVESTMENT CLUB,
17                   Defendants,
18 BIC SOLO 401K TRUST and
   MARGARITA NASE,
19
             Relief Defendants.
20
21                                            ORDER
22             Before the Court is the Motion of Receiver, David P. Stapleton, for Order
23 Authorizing First Interim Distribution on Allowed, Non-Subordinated Claims (the
24 "Motion"). By the Motion, the Court-appointed permanent receiver, David P.
25 Stapleton (the "Receiver"), requests that this Court authorize him to make a first
26 interim, pro rata distribution in the aggregate amount of $1.5 million on non-
27 subordinated claims previously deemed allowed by the Court. ECF No. 440.
28


     1184376.01/LA
 1 Plaintiff, the United States Securities and Exchange Commission, supports the
 2 Motion. ECF No. 442.
 3             The Motion having been considered, and good cause appearing therefor, this
 4 Court orders as follows:
 5             1.    The Motion is GRANTED, in its entirety; and
 6             2.    The Receiver is AUTHORIZED to make the first interim, pro rata
 7             distribution on allowed, non-subordinated claims, in the aggregate amount of
 8             $1.5 million and as recommended in the motion and presented in Exhibit 1 to
 9             the Receiver's contemporaneously filed, supporting declaration.
10
     IT IS SO ORDERED.
11
12        Dated:     December 1, 2019                  /s/ Lawrence J. O’Neill _____
                                              UNITED STATES CHIEF DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     1184376.01/LA                               -2-
